Citation Nr: 1023698	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for left calf atrophy and hyperflexia.

2.  Entitlement to service connection for a left hip 
disability, secondary to 
service-connected lumbar spine disability.

3.  Entitlement to service connection for a right knee 
disability, secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:       The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had over 26 years of active military service 
prior to his retirement in November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and October 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In the August 2005 rating decision, the RO continued a 20 
percent evaluation for lumbar spine disability; denied 
service connection for a left hip disability; denied service 
connection for a right knee disability, and denied 
entitlement to a TDIU.  The Veteran's notice of disagreement 
was received in November.  After a statement of the case 
(SOC) was issued in December 2005, the Veteran perfected an 
appeal in January 2006 only as to the service connection 
claims for a right knee disability and a left hip disability.

In March 2006, the Veteran testified before a Decision Review 
Officer with regard to the service connection claims 
currently on appeal, in pertinent part.  

In the October 2008 rating decision, the RO granted service 
connection for left calf atrophy and hyperflexia, assigning a 
10 percent evaluation, effective November 19, 2007; continued 
a 20 percent evaluation for a lumbar spine disability; and 
denied service connection for a cervical spine disability.  
In December 2008, the Veteran filed a notice of disagreement 
only as to the evaluation assigned to his left calf 
disability.   The RO issued a SOC in May 2009, and the 
Veteran perfected an appeal only as to the increased rating 
claim for a left calf disability in the same month.

As the Veteran did not appeal the August 2005 denial of 
entitlement to a TDIU, or the denial of an increased rating 
for service-connected lumbar spine disability in either the 
August 2005 or October 2008 rating decisions, those issues 
are not in appellate status.

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  

In April 2010, the Board received additional evidence, along 
with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence shows that the Veteran retired from the 
Department of Defense and his application for Federal 
disability retirement was approved per a letter dated in 
March 2001.  According to a deferred rating decision dated in 
October 2003, a rating specialist instructed the RO to obtain 
the Veteran's medical records from the Office of Personnel 
Management.    

Correspondence dated in October 2003 reflects that the RO 
requested copies of medical records pertaining to the 
Veteran's Federal disability retirement, however there is no 
indication that a response was received (see February 2004 
rating decision and SOC indicating that no reply was 
received), nor are the Federal retirement medical records 
associated with the claims folder.  

The Board notes that 38 C.F.R. § 3.159(c)(2) (2009) requires 
VA to make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  The Board 
further notes that 38 C.F.R. § 3.159(c)(2)(i) requires that 
the veteran cooperate fully with VA's efforts to obtain 
records from a Federal agency.  Thus, on remand, the AMC 
should request any outstanding records related to the 
Veteran's Federal disability retirement.  
Moreover, the Board notes that during the March 2010 personal 
hearing, the Veteran's representative identified outstanding 
medical records from the Nexus Pain Clinic and from Dr. 
Zimmerman.  Treatment records from Dr. Zimmerman were 
received by the Board in April 2010; however any records from 
the Nexus Pain Clinic are still outstanding.  These private 
medical records should therefore be requested.

Lastly, the Board notes that according to his substantive 
appeal, received in May 2009, the Veteran asserted that his 
left calf atrophy and hyperflexia is representative of a 
moderately severe disability (he is currently assigned a 10 
percent evaluation for moderate disability under Diagnostic 
Code 5311).  He indicated that he does not have full use of 
his left leg and can barely with on it.  The Veteran further 
indicated that the muscle strength in his left calf is 
extremely weak.  In essence, the Veteran is claiming that his 
left calf disability has worsened.  He last underwent a VA 
examination of the left calf in July 2008.  Given the 
Veteran's statements of worsening disability, an additional 
VA examination should be afforded to him in order to 
determine the current severity of his service -connected left 
calf disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Office of 
Personnel Management and the Department 
of Defense and request any records, 
including medical records, concerning the 
determination that the Veteran was 
entitled to Federal disability retirement 
per a March 2001 letter.

2.  After securing any necessary signed 
authorization and consent forms, the AMC 
should request any records pertinent to 
the Veteran from the Nexus Pain Clinic. 

3.  The AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his left 
calf atrophy and hyperflexia.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  All testing deemed necessary 
should be undertaken.  Specifically, the 
examiner should provide the following 
information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left calf disability and 
discuss the degree of disability as 
"severe," "moderately severe," 
"moderate," or "slight" regarding any 
dysfunction with propulsion, plantar 
flexion of the foot (1); stabilization of 
the arch (2, 3); flexion of the toes (4, 
5); flexion of the knee (6), and affected 
muscles; namely (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  See 
Diagnostic Code 5311 (2009).

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the left calf disability upon 
his ordinary activity and the effect, if 
any, on his current level of occupational 
impairment.  

4.  Upon completion of the above- 
requested development, the AMC should 
readjudicate the issues currently on 
appeal.   All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



